Case 1:21-mc-00001-CBK Document 11-1 Filed 06/09/21 Page 1 of 1 PageID #: 87




                      LIST OF PROPOSED EXHIBIT
  Exhibit Number                              Exhibit
       Ex. 1         March 25, 2021 memorandum from Judge Kornmann
                     to those employed at the U.S. courthouse, Aberdeen
       Ex. 2         April 13, 2021 email from B. Paepke to J. Tupman and
                     S. Houghtaling
       Ex. 3         April 15, 2021 Letter from Marshal Mosteller to Judge
                     Kornmann
       Ex. 4         USMS Policy Directive 10.2
       Ex. 5         Excerpts of contract between USMS and CSOs
       Ex. 6         May 4, 2021 letter from Chief Judge Lange to J.
                     Kilgallon
       Ex. 7         May 10, 2021 email and letter from J. Kilgallon to
                     Chief Judge Lange
       Ex. 8         May 10-11 Court Calendar for Hearings in Aberdeen,
                     South Dakota Calendar
       Ex. 9         May 14, 2021 Memorandum from Judge Mauskopf,
                     Administrative Office of the United States Courts
       Ex. 10        April 12, 2021 Letter from T. Hughes to U.S. Marshals,
                     Chief Deputy U.S. Marshals, and Asst. Chief Deputy
                     U.S. Marshals
       Ex. 11        United States Courts, “Safe Return to the Workplace
                     Handbook” (May 2021)
